Case 1:20-mc-00212-AJN Document 39-12 Filed 06/26/20 Page 1 of 9




                      EXHIBIT 12
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page12of
                                                                       of89




CASE NAME:                  United States v. Cilins et al.

EXHIBIT NUMBER(S):                   ¯ Audio file names: 0372_002.wav (duration: 1:19:07) and
                             1_0001 .wav (duration: 1:21:30).

RECORDING DATE:             April 11, 2013 (the second of two meetings held on this date)

PARTICIPANTS:               SPECIAL AGENT (S.A.) STELLY
                                     CW

                            FREDERIC CILINS

Key:                        Unintelligible                           [U/I]
                            Inaudible (1 or 2 words)                 [I/A]
                            Inaudible (2+ words in less than 5 sec.) [I/A...]
                            Phonetic spelling                        [PH]
                            Voice overlap begins                     //
                            Voice overlap ends                       \\
                            Translator’s note:                       TN

TN" Words spoken in English in the original conversation are italicized. All utterances in all
languages have been transcribed as is, including any apparently erroneous or non-standard
forms of expression, and all translations herein reflect any such usage of the original
language. In the case of any utterances that are inaudible or unintelligible for five seconds or
longer, the duration in seconds is indicated inside brackets after the abbreviation "I/A" or "U/I".

                        ENGLISH TRANSLATION                    ORIGINAL LANGUAGE(S)

                     The transcription is of the             [The transcription is of the
                     audio file named                        audio file named
                     9372_002.wav until 0:43:13.]            0372_002.wav until 0:43:13.]

0:00:08

S.A. STELLI          This is Special Agent Vanessa           This is Special Agent Vanessa
                     St... Stelly. This is April 1 lth,      St... Stelly. This is April 1 lth,
                     2013. We’re about to make a             2013. We’re about to make a
                     consensually monitored                  consensually monitored
                     conversation with Frederic              conversation with Frederic
                     Cilins.                                 Cilins.

0:00:37

  cw                 Thank you.                              Thank you.
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page23of
                                                                       of89



                     ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)

  CW               Yeah, just fine.                        Ouais, c’est bon.

CILINS             [I/A], I’m getting a drink.             [I/A], je prends un verre.

  cw               That’s fine!                            C’est bon !

ClLIN$             [I/A...]. Did you run?                  [I/A... ]. T’as couru ’~

  CW                ran, [U/I... ].                        J’ai couru, [U/I... ].

ClLIN$             You know that.., yeah. So, like l       Tu sais que.., ouais. Donc,
                   Iold you, they attacked the, uh...      comme je t’ai dit, ils ont attaqu~
                   Ihe, the, legally with... It’s what I   la, euh... 4 la, le, 4 la justice
                   was in the middle of looking at         avec... C’est ce que j’~tais en
                   here. [I/A] everything is in            train de regarder 14. [I/A] tout
                   English, but... Weren’t you, you        est en anglais, mais... Tu, tu
                   interested in leaving a little while    avais pas int~r6t de partir un
                   [or a few days, uh, somewhere?          peu quelques jours, euh,
                   No, it it’s better to stay here.        quelque part ? Non, c’- c’est
                   Your visa, such as you have it,         mieux de rester ici. Ton visa,
                   it’s, it stays until when here?         tel que tu I’as, il est, il reste
                                                           jusqu’4 quand 14 ?

  CW


0:45:02

ClLIN$             That’s, if you will, uh... [Reading     Qa c’est, si tu veux, euh...
                   Io himself.] attacking Perso,,~7        [Reading to himself.] qui
                           for uh, all those...            attaque       ~,~on ~7  pour
                   everything they did, because            euh, tous ces.., tout ce qu’ils
                   Ihe document you saw there, it          ont fait, parce que le document
                   was prepared at the request of,         que tu as vu 14, ga a ~t~ fait 4
                   ofPers°’~7. You see? [Reading to        la demande de, de ~o,,~7. Tu
                   himself.]                               vois ? [Reading to himself.]

  CW               But Frederic, \\ me it’s kind of        Mais Frederic, \\ moi c’est un
                   chaos. You’re telling me to lie         3eu un chaos. Vous me dites de
                   Io, to the FBI. But... what             mentir 4, 4 la FBI. Mais... quelle
                   guarantee that you’re giving me         garantie que vous me donnez


                                            Page 4 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page34of
                                                                       of89



                     ENGLISH TRANSLATION                 ORIGINAL LANGUAGE(S)

                   here? That’s the thing.             14 ? C’est ga.

CILINS             But! What else do you want to       Mais ! Qu’est-ce que tu veux
                   say? What else do you want to       dire d’autre ? Qu’est-ce que tu
                   say? If you, you.., if you tell     veux dire d’autre ? Si tu, tu le...
                   Ihem...                             si tu leur dis...

  CW               Because I need something here       Parce que j’ai besoin de
                   now. I have... Can I have           quelque chose maintenant ici.
                   something here?                     J’ai... Est-ce que je peux avoir
                                                       quelque chose ici ’~

CILINS             Wow.//Here it’s complicated,        Waouh.//Ici c’est compliqu&
                   eh?                                 hein ?

  CW               The money, some money. \\           L’argent, de I’argent. \\

CILINS             Here it’s complicated. Later,       Ici c’est compliqu& Plus tard,
                   yes. But here it’s complicated.     oui. Mais ici c’est compliqu&
                    Loud announcement over the         [Loud announcement over the
                   airport PA for the next 30          airport PA for the next 30
                   seconds.] Ah, I have to, I have     seconds.] Ah, il faut que je, faut
                   Io see about that. I have to, I     que je regarde. II faut, je peux
                   can’t answer you right away,         3as te r~pondre tout de suite,
                   right away, but I’ll have to see    tout de suite, mais il faut que je
                   what I can do.                      regarde ce que je peux faire.

  CW                want a guarantee. Can I talk       Moi, je veux une garantie. Est-
                   Io... to cc-2 9                     ce que je peux parler 4... ~
                                                        CC-2    9



0:46:14

CILINS             The, he won’t change anything.      Le, il va rien changer. C’est pas
                   It’s not him. What do you want      lui. Tu veux voir quoi avec
                   Io see about with cc-2 ,~ In          cc-2 ? De toute fagon, ga va
                   any case, that won’t change         rien changer. C’est pas lui.
                   anything. It’s not him.

  CW                want him to, to guarantee to       Je veux que il me, il me
                   me if...                            garantit si...

                                        Page 5 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page45of
                                                                       of89



                     ENGLISH TRANSLATION                      ORIGINAL LANGUAGE(S)


CILINS             If what? What... Explain to me           Si quoi ? Qu’est-ce que...
                   what you want, so I understand.          Explique-moi ce que tu veux,
                                                            que je comprenne.

  CW               If he can guarantee to me that I         S’il peut me garantir que je
                   can get something here. And              3eux avoir quelque chose ici.
                   he, he guarantees that to me for         Et il, il me garantit pour le//
                   Ihe // rest...                           reste...

ClLIN$             But, \\ something here, what is          Mais, \\ quelque chose ici, c’est
                   Ihat?                                    quoi ?

  CW               It was a bother to come here.            C’~tait g~nant venir ici. Je te...
                    ... I told you that.                    e t’avais dit £a.

ClLIN$             Some, some, some money                   De, de, de I’argent ici, tu veux
                   here, you mean?                          dire ’~

  CW               Yes.                                     Oui.


0:46:44

ClLIN$             Listen. What I can try to see            I~coute. Moi, ce que je peux
                   about, is having fifty, getting fifty    essayer de voir, c’est d’avoir
                   here. I’m... I’m not sure that it        cinquante, de r~cup~rer
                   can be done. I can’t guar...             cinquante ici. Mais je s... je
                   guarantee you that. And nobody           suis pas sQr que £a va pouvoir
                   will be able to guarantee you            se faire. Je peux pas t’a...
                   Ihat. If it’s not... If l could be one   t’assurer. Et personne pourra
                   hundred percent sure, I have to,         t’assurer. Si c’est pas... Si je
                     have to talk to... There’s only         3ourrais 6tre sQr ~ cent pour
                   one who decides. You have to             cent, il faut que je, il faut que je
                   understand that all the people            3arle 4... II n’y en a qu’un qui
                   who are in the middle, there’s           d~cide. Tu dois comprendre
                   nobody who decides. There’s              que toutes les personnes qui
                   only one. It’s the one who’s at          sont au milieu, il y a personne
                   Ihe top. And it’s h-... it’s alone.      qui d~cide. II n’y en a qu’un.
                   When I tell you something, what          C’est celui qui est en haut. Et
                     tell you is one hundred                c’est I-... c’est seul. Quand moi
                    )ercent, it’s because I know it’s        e te dis quelque chose, que je

                                           Page 6 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page56of
                                                                       of89



                     ENGLISH TRANSLATION                        ORIGINAL LANGUAGE(S)

                   at one hundred percent. There’s            te dis c’est ~ cent pour cent,
                   nobody who can tell you one                c’est parce que je sais que
                   hundred percent if it’s, if it’s not       c’est ~ cent pour cent. II y a
                   him up there. Like that, I can’t            3ersonne qui peut te dire ~
                   lie to you. I always tell you the          cent pour cent si c’est, si c’est
                   Iruth. So that’s why it’s pointless         3as lui I~-haut. Comme ga, je
                   Io talk with uh... with Tom, Dick          veux pas te mentir. Je te dis
                   or Harry. It’s pointless. Now,             toujours la v~rit& Donc c’est
                   what you.., what I’m able to               pour ga que ga sert ~ rien de
                   understand is that.., you here,             3arler avec euh.., avec Pierre,
                   you need [I/A] a little because            avec Paul, avec Jacques. Qa
                   you need a little oxygen. Is that          sert ~ rien. Maintenant, ce que
                   it? And if I manage to come up             tu me... ce que je peux
                   with fifty, are we good? I’ll give         comprendre, c’est.., toi ici, tu
                   you the answer tomorrow. I’ll tell         as besoin de [I/A] un peu parce
                    /ou, I’ll tell you. I won’t go into       que t’as besoin d’un peu
                   details. I’ll say "yes". I’ll say          d’oxyg~ne. C’est ga ? Et si
                   ~’no". And I... that’s all I’ll say. All    ’arrive ~ trouver cinquante, ga
                   right? If it’s OK, I’ll see how we         va ? Je vais te donner la
                   can do it. I’ll see how we can do          r~ponse demain. Je te dirai, je
                   it.                                        te dirai. Je rentre pas dans les
                                                              d~tails. Je te dis << oui >>. Je te
                                                              dis << non >>. Et je te... c’est tout
                                                              ce que je vais dire. D’accord ’~
                                                              Si c’est bon, je vais voir
                                                              comment on peut faire. Je vais
                                                              voir comment on peut faire.

  CW                was thinking, I thought that if           Dans ma pens~e, j’ai pens~
                    cc-2 guaranteed it to me,                 que si Michael me garantit, ga
                   Ihat would work.                           allait.

0:48:02

CILINS             No, no! But... I [I/A]... Listen.          Non, non ! Mais... Je [I/A]...
                   I’m going to... But, but... How            I~coute. Je vais t’... Mais,
                   can I explain to you ? cc-2 ,              mais... Comment je peux
                   he’s not the one who’s going to            t’expliquer ? cc-2 , c’est pas
                   guarantee you anything. He                 lui qui va te garantir. II peut rien
                   can’t guarantee you anything.              te garantir. Personne peut te
                   Nobody can guarantee you                   garantir, si ce n’est pas lui,
                   anything except for him, the one           I’autre I~-haut. Moi je suis... Je

                                            Page 7 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page67of
                                                                       of89



                     ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)

                   up top. I’m... I’ll tell you what I’m   te donne mon sentiment
                   [eeling deep down. I think               3rofond. Je pense que 4...
                   Ihere’s a... sixty, seventy             soixante, soixante-dix pour
                    )ercent chance that it will be         cent, je pense que ga va Ctre
                   ;’yes". That I’ll manage to             << oui >>. Que je vais arriver
                   organize that. But I can’t gua-...      organiser ga. Mais je peux pas
                   guarantee you. The only thing I         te ga-.., assurer. La seule
                   can guarantee, in any case,             chose que je peux assurer, de
                   considering what time it is, is         toute fagon, vu I’heure qu’il est,
                   you won’t be able to talk to            tu peux parler avec personne
                   anyone now. I have to speak             maintenant. II faut que je parle
                   with just one.., just one person.       avec une seule.., une seule
                   It’s the, the other one over             3ersonne. C’est le, c’est I’autre
                   Ihere. OK? So that, I’m going to        14-bas. OK ? Donc ga, je vais
                   uh... I’m going to see [I/A].           euh.., je vais voir [I/A]. Apr~s,
                   Afterwards, for, for over there         pour, pour 14-bas 4... 4...
                   ~n... in... What’s it called? In        Comment ga s’appelle ?
                   Freetown, that’s not a problem. I       Freetown ga, il n’y a pas de
                   know that that’s good.                   3robl~me. Je sais que ga, c’est
                                                           bon.

  CW               But now I need//something...            Mais maintenant j’ai besoin de
                                                           //quelque chose...

CILINS             Yes! \\                                 Oui !\\

ClLINS             But I’m telling you. I’m going,         Mais je te dis. Je vais, je vais
                   I’m going to take care of that.         m’occuper de ga. Je te, je te
                   I’11, I’ll give you the answer uh...    donne la r~ponse euh.., je te
                   I’ll give you the answer                donne la r~ponse demain ou
                   Iomorrow or the day after...            apr~s demain... Oui. Demain
                   Yes. Tomorrow should work out.          normalement, c’est bon.

  CW               OK.                                     OK.

0:49:08

ClLINS             Unless... I don’t know.., there’s       ~, moins que.., je sais pas.., il
                   someone who’s traveling                 y en a un qui soit en voyage
                   somewhere. But tomorrow I               quelque part. Mais demain,
                   should, I’ll manage by                  normalement, j’arrive par


                                          Page 8 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page78of
                                                                       of89



                     ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)

                   messaging, I’ll manage to get        message, j’arrive 4 avoir la
                   Ihe answer. OK?                      r~ponse. OK ’~

  CW               Mm-hm.                               Mm-hm.

CILINS             Right. I... In any case... Listen.   Voil4. Je... De toute fagon...
                   I’ve always told you I wouldn’t      I~coute. Je t’ai toujours dit je te
                   let you down. I won’t let you        laisserais pas tomber. Je te
                   down. Now, let’s get back to our     laisserai pas tomber.
                   conversation of a short while        Maintenant, on reprend la
                   ago when you told me, you told       conversation qu’on avait tout 4
                   me you’ve got to lie. Well of        I’heure quand tu me dis, tu me
                   course you’ve to lie. You can’t      dis qu’il faut mentir. Mais bien
                   Iell them... If you tell them, I     sOr qu’il faut mentir. Tu peux
                   guarantee you... You need to          3as leur dire... Si tu leur dis, je
                   understand that. If you tell them    t’assure... Tu dois comprendre
                   ;’Yes, I got paid..." anything       ~a. Si tu leur dis << Oui, j’ai
                   [rom anyone, from [I/A] not just     touch~... >> n’importe quoi de
                   Ihat especially, but from            n’importe qui, de [I/A] pas
                   anyone, you’ve got a very big        sp~cialement que ga, mais de
                    )roblem! Not a little problem. A    n’importe qui, tu as un tr~s gros
                   very, very big problem!You can        3robl~me ! Mais pas un petit
                   say goodbye to the.., to the          3robl~me. Un tr~s, tr~s gros
                   United States. You can say            3robl~me !Tu peux faire une
                   goodbye to the United States.        croix sur les.., sur les I~tats-
                   And, and, it’s serious.              Unis. Tu peux faire une croix
                                                        sur les I~tats-Unis. Et, et, c’est
                                                        grave.

  CW               Yeah.                                Ouais.

ClLINS             So. The only thing you can say,      Donc. La seule chose que tu
                   it’s like what you told them         3eux dire, c’est comme tu leur
                   Ihere... because.., at the end of    as dit 14... parce que... 4 la fin
                   Ihe other meeting there, they        de I’autre entretien 14, ils t’ont
                   didn’t say anything to you? "OK,     dit rien ? << Bon, alors rentrez
                   you can go home." Is that all?       chez vous. >> C’est tout ’~

0:50:10

  CW               Yeah.[l/A...]                        Ouais. [I/A... ]


                                        Page 9 of 35
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 39-12
                                            69-8 Filed
                                                 Filed07/18/14
                                                       06/26/20 Page
                                                                Page89of
                                                                       of89



                     ENGLISH TRANSLATION                       ORIGINAL LANGUAGE(S)


CILINS             The only thing you can tell               La seule chose que tu peux
                   Ihem, you say "Listen..." [I/A... ]       leur dire, tu dis << I~coutez... >>
                   You’re not going to see them              [I/A... ] Tu vas pas les revoir de
                   again in any case? Or then, why           toute fa#on ? Ou alors,
                   go back to see them about your            pourquoi aller les revoir pour
                   visa? Your visa, it, it expires           ton visa ? Ton visa, il se, il se
                   when? On your thing there?                termine quand ? Sur ton truc-


  CW               It’s August.                              C’est aoOt.

ClLIN$             You have your passp.., your,              Tu as ton passep.., ton, ton,
                   your, your...                             ton...

  CW               Yes. It’s... [Loud noises can be          Oui. C’est... [Loud noises can
                   heard close to microphone.] It’s          be heard close to microphone.]
                   August.                                   C’est aoQt.

ClLIN$             August. OK, until August you              AoQt. Bon, d~j~, jusqu’en aoQt,
                   shouldn’t have to worry about             t’es tranquille normalement par
                   Ihat.                                     rapport ~ #a.

0:50:43

  CW               It’s until August 27tn.                   C’est jusqu’~ le vingt-sept aoQt.

ClLIN$             August 27th, 2013?                        Vingt-sept aoOt deux mille
                                                             treize ’~

  CW               Yeah.                                     Ouais.

ClLIN$             So, after that.., when you                Donc, apr~s £a... quand tu leur
                   requested to continue on uh...            avais demand~ de continuer
                   you requested to do an                    sur euh.., tu avais demand~ de
                   investor’s visa?                          faire un visa investisseur ?

  CW


ClLIN$             You requested to, to, to, to, to          T’avais demand~ de, de, de,

                                             Page 10 of 35
